Citation Nr: 0614204	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Fort Harrison, Montana.

The Board notes that, in his substantive appeal (VA Form 9), 
received in July 2000, the veteran requested a Central Office 
hearing before a member of the Board in Washington, D.C.  
However, in correspondence of February 2001, he cancelled 
that request.  The record indicates that a Central Office 
hearing before a Veterans Law Judge was subsequently 
scheduled for October 21, 2003.  However, in a September 2003 
statement, the veteran indicated that he would not be able to 
attend the hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's July 2000 request for a Central Office hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2005).

In a November 1982 rating decision the RO established service 
connection for hypertension, rated 10 percent disabling from 
August 1982.  In a statement dated in November 2002, the 
veteran stated:  "I am requesting service connection for 
both diabetes mellitus and peripheral neuropathy as a 
secondary condition of my hypertension condition."  It does 
not appear that the issues of entitlement to service 
connection for diabetes mellitus and peripheral neuropathy as 
secondary to the service-connected hypertension has been 
adjudicated by the RO.  Accordingly, they are referred to the 
RO for appropriate action.


FINDING OF FACT

Diabetes mellitus was not present in service, was not 
demonstrated during the first postservice year, and is not 
otherwise attributable to military service  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in August 2001 and May 2005, coupled with the 
Board's remand of June 2004, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in April 2000, the 
veteran was thereafter provided examinations and the claim 
was readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and diabetes mellitus is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that his currently diagnosed diabetes 
mellitus had its onset during service. He maintains that his 
service medical records clearly reflect manifestations of 
early symptoms of diabetes, with elevated glucose readings 
and tingling and pain in the lower extremities.

A review of the service medical records indicates that the 
veteran was put on a weight reduction diet of 1000 calories 
in October 1967.  He was later seen at a clinic in October 
1968 with complaints of "tingling and pain" in both of his 
lower legs and ankles.  A neurological evaluation conducted 
at that time was within normal limits.  A blood test was 
conducted in March 1978, which revealed a glucose reading of 
112 mg/dL.  A blood test was conducted in August 1979, with 
glucose levels of 116 mg/dL and 120 mg/dL.  

On the occasion of his retirement examination in February 
1982, the veteran reported a history of cramps in his legs; 
at that time, it was noted that the veteran was 10 pounds 
overweight.  It was also noted that he denied any personal or 
family history of diabetes.  A urinalysis was negative for 
sugar.  There was no clinical documentation of diabetes 
mellitus.

The records indicate that the veteran was admitted to a VA 
hospital in September 1982 to evaluate the possibility of 
Graves' disease.  A laboratory study performed during the 
veteran's period of hospitalization revealed a glucose 
reading of 108 mg/dL, and this laboratory finding was 
identified as high.  The reference range for blood glucose 
was stated as being from 65 mg/dL to 105 mg/dL.  However, 
these records do not reflect any complaints, findings or 
diagnoses of diabetes.

A VA examination was performed in January 2002.  The examiner 
stated that the claims file had been reviewed.  The veteran's 
fasting blood sugar was reported as 117 mg/dL.  The pertinent 
diagnosis was diabetes mellitus, type II, with fair control 
on current medications.  The examiner also noted that the 
veteran had visual and neurological complications secondary 
to diabetes mellitus.

In an addendum to the above examination, dated in September 
2002, the VA examiner stated that, upon reviewing the claims 
file, he could not find evidence of a diagnosis of diabetes 
before September 1982 and no documentation was found that 
covered the question period of one year after his separation 
from the military service on July 31, 1982.  The examiner 
observed that there was a significant gap in documentation of 
the presence of diabetes mellitus in the claims file, from 
the middle of 1982 until 2000.  The examiner noted that there 
was no evidence of a diagnosis of diabetes found during the 
veteran's active military service, and no specific 
determination now could be made, based upon the claims file 
provided, whether or not he developed diabetes mellitus 
within one year after he separated from active military 
service.

Of record is a statement from the veteran's wife, dated in 
March 2003, indicating that they had been married since 
February 1975.  She indicated that they began having problems 
with their sex life; at the same time, she recalled the 
veteran going to doctors for problems involving pain in his 
legs and feet.  She noted that the veteran was given salve, 
but it didn't help.  She indicated that the veteran drank a 
lot of liquid which seemed to help; however, by the time he 
retired from the military in 1982, they were having almost no 
sex because the veteran was no longer able to.

Also of record is a medical statement, dated in March 2003, 
from Dr. Judith A. Lombeida, Colonel, a service department 
physician.  She indicated that the veteran's records 
contained documentation showing that he had symptoms of 
peripheral neuropathy of his feet; she noted that the burning 
sensation he currently experienced had been present while he 
was on active duty.  Dr. Lombeida explained that since 
peripheral neuropathy may precede the diagnosis of diabetes 
mellitus, it was her opinion that the veteran's neuropathy 
was present while he was on active duty.

Received in November 2003 was a private medical statement 
from William B.C. Lobrano, M.D., dated in October 2003, 
indicating that the veteran had been under his care for 
several years; he noted that the veteran had been diagnosed 
with hypertension, hyperlipidemia and diabetes.  Dr. Lobrano 
stated that it was his medical opinion that it was possible 
that the blood sugar test results recorded for the veteran 
while on active duty could have marked the onset of his 
diabetes.  The physician gave no indication that he had 
reviewed the veteran's claims file.  

The record on appeal clearly contains conflicting medical 
opinions as to the date of onset of the veteran's currently 
diagnosed diabetes mellitus.  Consequently, the Board 
remanded the case in June 2004, in order to obtain another 
medical opinion to resolve the disagreement between these 
doctors.  

Pursuant to the Board's June 2004 remand, a VA examination 
was performed in November 2005 to address the etiology of the 
veteran's diabetes mellitus.  The physician reviewed the 
claims file, obtained the veteran's history, and performed a 
physical examination.  

The examiner referenced the veteran's complaints of pains and 
problems involving the feet during service, but observed that 
reported symptomatology was noted to be only that of tingling 
and numbness in 1968, while later the veteran was treated 
more for aching and itching of the legs and for varicose 
veins.  He pointed out that, given these medical facts, it 
would be speculative to attribute the veteran's foot and leg 
problems during service to neuropathy, and implicitly, 
neuropathy linked to diabetes.  

After addressing the question of diabetic neuropathy, the 
examiner turned his attention to the question of whether 
diabetes itself had its onset during service or during the 
first postservice year.  In addressing this question, the 
examiner commented on several blood glucose levels contained 
in the record.  The physician's narrative relates that blood 
sugars of 116 - 120 mg/dL were recorded during service, 
although the type of blood test-whether fasting blood sugar 
or whether postprandial-that yielded a blood glucose level 
of 120 mg/dL, on August 31, 1979, was not specified.  In this 
regard, the examiner pointed out that the value 120 mg/dL, if 
based on a fasting blood sugar sample would be elevated, 
while that same result, if based on a postprandial sample 
would be normal. 

The examiner added that fasting and postprandial blood sugar 
levels, recorded in 1982 while the veteran was in service, 
did not indicate the presence of diabetes.  In this regard, 
he mentioned blood glucose levels of 90 mg/dL and 50 mg/dL.  
He related that the record showed a blood glucose level on 
March 23, 1987, of 119 mg/dL.  He pointed out that there was 
no medical documentation in the record covering the period 
after 1982, but prior to 1987.  Accordingly, the examiner 
concluded that he could not resolve the question of relating 
the veteran's current diabetes mellitus to military service 
without resort to speculation.  

The Board acknowledges that the opinion of Dr. Lombeida, the 
service department physician, finds support in a review of 
the veteran's "records," a review that the Board shall take 
to mean an examination of the veteran's claim file, although 
claims file review cannot be determined with certainty based 
on the service department physician's statement.  In any 
event, Dr. Lombeida essentially relates that a reported 
burning sensation of the lower extremities, while the veteran 
was on active duty, was indicative of peripheral neuropathy, 
a phenomenon that may precede a diagnosis of diabetes 
mellitus.  By contrast, the November 2005 VA physician, who 
definitely reviewed the claims file, determined that the 
veteran's inservice lower extremity symptoms did not 
represent peripheral neuropathy, or for that matter, any 
other manifestation of an early stage of diabetes mellitus.  

It should be noted that the November 2005 VA physician 
discussed the nature and course of the veteran's lower 
extremity symptoms during military service in greater detail 
that did Dr. Lombeida.  The VA examiner's more in-depth 
discussion about the character of the veteran's lower 
extremity symptoms in service provides a more convincing 
rationale against, rather than in favor of concluding that 
the veteran's lower extremity symptoms during service were 
indicative of peripheral neuropathy or, for that matter, 
indicative of any other manifestation of an early stage of 
diabetes mellitus.  

In addition to Dr. Lombeida's statement, the Board has also 
taken note of the statement from Dr. Lobrano suggesting that 
the veteran's blood sugar levels during service were 
indicative of the onset of diabetes.  However, the November 
2005 VA examiner provided a detailed rationale explaining the 
significance of these elevated blood glucose readings, yet 
nevertheless discounted that they were indicative of the 
presence of diabetes mellitus.  By contrast, Dr. Lobrano's 
assessment, that the veteran's elevated blood glucose 
readings during service were indicative of diabetes mellitus, 
is, at best, conclusory.  This is because, in his statement, 
he provides essentially no underpinning for that assessment.  
And significantly, as previously mentioned, Dr. Lobrano gave 
no indication that he had reviewed the veteran's claims file.  

It should be noted that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  On 
balance, for the reasons discussed above, the Board concludes 
that the VA examiner's opinion is entitled to much greater 
probative weight than are the opinions of Dr. Lombeida or Dr. 
Lobrano.  

In deciding whether the veteran currently has diabetes 
mellitus that is attributable to military service, it is the 
Board's responsibility to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens, 7 Vet. App. 
at 433.  This responsibility is particularly difficult when, 
as here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, for the reasons stated, there are.  

Although the Board may not ignore a favorable opinions of 
physicians, such as the ones offered by the service 
department physician and by Dr. Lobrano, the Board certainly 
is free to discount the probative value of statements from 
those physicians, so long as the Board provides an adequate 
explanation of the reasons and bases for doing this.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991).

In fulfillment of VA's duty to assist the veteran in the 
development of his claim, the Board remanded the case in June 
2004 for a VA examination that was intended to obtain a 
medical opinion concerning the date of onset of the veteran's 
diabetes mellitus.  A VA examination for the purpose of 
determining the date of onset of the veteran's diabetes was 
performed in November 2005.  

The Board is aware of the November 2005 VA examiner's 
observation that he could not resolve the question of 
relating the veteran's current diabetes mellitus to military 
service without resort to speculation.  However, the fact 
that the medical opinion was inconclusive regarding the date 
of onset of the veteran's current diabetes mellitus does not 
mean, in this case, that the examination was inadequate.  
Rather, the VA examiner pointed out that his inconclusive 
opinion about the date of onset of the veteran's diabetes 
rested on the absence of medical documentation in the record 
covering the period after 1982, but prior to 1987.  The 
examiner's opinion, to the extent that it addressed the 
significance of medical evidence that is available in the 
claims file, was certainly adequate, for reasons previously 
discussed.  In all, the Board's remand to obtain medical 
opinion about the etiology of the veteran's diabetes mellitus 
was substantially complied with.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran provided a copy of a page from a medical text, a 
form of treatise evidence, discussing criteria for a 
diagnosis of impaired glucose tolerance and for diabetes 
mellitus.  Impaired glucose tolerance for an adult, based on 
the fasting plasma glucose (FPG) test, is stated to be in the 
range from 115 to 139 mg/dL, while impaired glucose tolerance 
for an adult, based on an oral glucose tolerance test (OGTT) 
(at least 2 values), is stated to be in the range from 140 to 
199 mg/dL.  Diabetes mellitus for an adult, based on FPG, is 
stated to be equal to or greater than 140 mg/dL, while 
diabetes mellitus for an adult, based on OGTT (at least 2 
values) is stated to be equal to or greater than 200 mg/dL.  

With respect to the treatise evidence provided, the Board 
notes that blood glucose levels of 116 mg/dL and 120 m/dL 
were recorded while the veteran was in military service.  In 
the case of the blood glucose level of 120 mg/dL, the 
November 2005 VA examiner pointed out the uncertainty of 
determining, from the record, the method of testing blood 
sugar by which that glucose level was measured, and thereby 
implicitly discounted its value as a basis for any definitive 
diagnosis of diabetes.  As to the blood glucose level of 116 
mg/dL recorded during 1979, the examiner implicitly 
discounted its value as a basis for any definitive diagnosis 
of diabetes, by pointing to subsequently recorded blood 
glucose values of 90 mg/dL and 50 mg/dl, that were noted 
during 1982, while the veteran was still in military service.  

As previously mentioned, a laboratory study performed during 
the veteran's September 1982 VA hospitalization, less than 
one year after service separation, revealed a blood glucose 
reading of 108 mg/dL.  The VA report of laboratory testing 
identified this value as high, as the reference range for 
blood glucose was stated as being from 65 mg/dL to 105 mg/dL.  
Interestingly, the treatise evidence the veteran provided 
does not identify a blood glucose level of 108 mg/dL as 
indicative of even impaired glucose tolerance, let alone 
diabetes mellitus.  

In any event, the Board does not dispute the validity of the 
treatise evidence, to the extent that it states generally 
recognized values for determining the presence of impaired 
glucose tolerance or diabetes.  But this evidence does not 
indicate, in the veteran's particular case, that his current 
diabetes mellitus had its onset in service, was manifested to 
a compensable degree during the first postservice year or is 
otherwise attributable to service.  Rather, the treatise 
evidence merely raises the possibility, in the context of 
statements that have been supplied by the service department 
physician and by Dr. Lobrano, that diabetes mellitus might be 
linked to the veteran's military service.  And this will not 
suffice.  

Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The treatise evidence 
presented by the veteran does not provide the requisite 
degree of certainty, so that it serves to link the veteran's 
current diabetes mellitus to his military service.  

The Board has considered a statement from the veteran's 
spouse indicating that the veteran began to experience 
several problems during military service, including sensory 
changes of the legs and feet, excessive thirst evidenced by 
consumption of a great deal of fluid, and difficulties with 
sexual function.  The Board shall assume that the intent of 
the spouse's statement is to suggest that these problems 
indicated the presence of diabetes mellitus while the veteran 
was in military service.

The spouse statement, when understood as asserting service 
onset of the veteran's diabetes, amounts to an opinion about 
a matter of medical causation.  There is no indication from 
the record that the veteran's spouse has medical training or 
expertise.  As a lay person, she is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


